Citation Nr: 0503410	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
2002, for service connection for prostate cancer due to 
presumed exposure to Agent Orange, status post-radical 
perineal prostatectomy.

2.  Entitlement to special monthly compensation at a level 
higher than provided by 38 U.S.C.A. § 1114(k) for loss of use 
of a creative organ.

3.  Entitlement to a rating in excess of 40 percent for 
prostate cancer due to presumed exposure to Agent Orange, 
status post-radical perineal prostatectomy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A.F.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for prostate cancer, status post-radical 
perineal prostatectomy, and assigned a 100 percent disability 
rating from October 25, 2002, and a 0 percent rating from 
March 1, 2003.  Entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114(k) for loss of a creative organ was 
also established from October 25, 2002.  In a September 2003 
rating decision the RO granted entitlement to an increased 40 
percent rating for prostate cancer, status post-radical 
perineal prostatectomy, effective from March 1, 2003.  The 
Board remanded the case to the RO for additional development 
in May 2004.

In November 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board notes that the veteran's statements may be 
construed as raising claims for entitlement to an annual 
clothing allowance, entitlement to service connection for a 
psychiatric disorder secondary to a service-connected 
disability, entitlement to compensation for the neurologic 
disability of his child as a result of his exposure to Agent 
Orange, and entitlement to retroactive dependents' education 
assistance benefits for his dependent child, H.C.C.  His June 
2004 correspondence may also be construed as a request for an 
audit of his benefit payments account.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The RO received the veteran's application for VA service-
connected disability compensation benefits for prostate 
cancer on October 25, 2002; no earlier formal or informal 
claims are of record.

3.  In an April 2003 rating decision the RO established 
service connection for prostate cancer, status post-radical 
perineal prostatectomy, effective from October 25, 2002.  

4.  The veteran is presently receiving special monthly 
compensation for loss of use of a creative organ; it is 
argued that the amount of special monthly compensation 
currently being paid does not adequately compensate for the 
psychological and emotional impact resulting from impotence.

5.  A VA examination report dated in May 2003 reflects that 
the veteran reported that he wore protective clothing and 
changed pads three (3) times a day; at a hearing in November 
2004, the veteran provided credible testimony that he had to 
change the padding on average five (5) times a day, sometimes 
more.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
October 25, 2002, for service connection for prostate cancer 
due to presumed exposure to Agent Orange, status post-radical 
perineal prostatectomy, have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2004).

2.  The Board has no jurisdiction to increase the amount of 
special monthly compensation provided by VA law and 
regulations for loss of use of a creative organ.  38 U.S.C.A. 
§§ 1114, 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 3.350 
(2004).

3.  The criteria for a 60 percent rating for residuals of 
prostate cancer, status post-radical perineal prostatectomy, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the provisions of the VCAA as it applied to his underlying 
service connection claim by correspondence dated in November 
2002.  The Board notes that VA's General Counsel has held 
that issues first raised in a notice of disagreement, such as 
disagreement with the initial assignment of a disability 
rating following the grant of service connection or the 
effective date, are not claims that require additional VCAA 
notice.  VAOPGCPREC 8-2003 (December 22, 2003).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Although the notice letter in this case did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the September 2003 and January 2004 statements of 
the case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the VCAA notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain any 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion pertinent to the issue on 
appeal was obtained in May 2003.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.

Earlier Effective Date Claim

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection, if the claim is received within 
one year after separation from service, shall be the day 
following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004). 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2004).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) (2004).  
Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the veteran contends an earlier effective date 
from either August 2002, when he underwent surgery, or 1997, 
when his symptoms first began, is warranted.  The veteran 
does not assert, nor does the record reflect, that he filed a 
formal or informal claim with VA for entitlement to service 
connection for prostate cancer or for the residuals of Agent 
Orange exposure prior to October 25, 2002.  

Private medical records show a diagnosis of carcinoma of the 
prostate was first provided in July 2002.  The veteran 
underwent radical prostatectomy in August 2002.  

Records show the RO received the veteran's application for VA 
service-connected disability compensation benefits for 
prostate cancer on October 25, 2002.  There is no evidence of 
any earlier formal or informal claims of record.  In an April 
2003 rating decision the RO established service connection 
for prostate cancer, status post-radical perineal 
prostatectomy, effective from October 25, 2002.  

Based upon the evidence of record, the Board finds a claim 
for entitlement to service connection for prostate cancer, 
status post-radical perineal prostatectomy, was not submitted 
by the veteran prior to October 25, 2002.  There is no basis 
in fact or law upon which an earlier effective date may be 
assigned in this case.  

The Board notes that the Court has held that agreements 
arising from the civil action in Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), and Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II) only applied to claims that were denied during the period 
from September 1985 to May 1989 when the now-invalidated 
regulation 38 C.F.R. § 3.311a was in effect.  Williams v. 
Principi, 15 Vet. App. 189 (2001).  As the veteran's prostate 
cancer was not manifest prior to July 2002, an earlier claim 
for this specific benefit was not submitted and could not 
have arisen within the applicable time period for Nehmer 
consideration.  

Although the veteran claims, in essence, that equity requires 
an earlier effective date in his case, such determinations as 
to equitable relief are not within the Board's jurisdiction.  
38 U.S.C.A. § 503(West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Therefore, the veteran's claim for 
entitlement to an earlier effective date must be denied.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Higher Level of Special Monthly Compensation

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2004).  The amount of special monthly compensation to be 
paid for loss of use of a creative organ is set forth in 
38 U.S.C.A. § 1114(k) and the implementing regulation, 
38 C.F.R. § 3.350(a), specifically provides that the rates of 
special monthly compensation are those provided under 
38 U.S.C.A. § 1114.

In this case, the record shows the veteran is presently 
receiving special monthly compensation for loss of use of a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k).  
Residuals of prostate cancer due to presumed exposure to 
Agent Orange, status post-radical perineal prostatectomy, is 
the only disability for which service connection has been 
established.  Entitlement to additional special monthly 
compensation based upon the need to regular aid and 
attendance or being housebound was also denied in an April 
2003 rating decision.  The veteran did not express any 
disagreement with that specific determination and it has 
become final.

The veteran contends, in essence, that the present rate of 
special monthly compensation for loss of use of his creative 
organ is inadequate to compensate him for his impotence and 
inability to procreate.  At the hearing in November 2004, the 
veteran and Dr. Fisher asserted that the amount of special 
monthly compensation provided for loss of use of a creative 
organ does not adequately compensate the veteran for the 
emotional and psychological impact of impotence; that the 
impact of impotence is vastly under appreciated and 
unrecognized by the statutes as they have been written.  The 
Board is specifically bound in its decisions by VA 
regulations.  The Board has no jurisdiction to consider the 
adequacy of the amount of compensation provided by VA law and 
regulation.  The veteran has not alleged any specific error 
of fact or law in the decision being appealed, other than 
that the amount of compensation provided for impotence is 
inadequate.  Inasmuch as this is not a matter over which the 
Board has any jurisdiction, this appeal as to this matter is 
dismissed.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides a 100 percent rating for 
malignant neoplasms of the genitourinary system.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2004).  It is noted that 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the 100 percent 
rating shall continue with a mandatory VA examination at the 
expiration of 6 months.  Any change in evaluation based upon 
that or any subsequent examinations shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis the disability should be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2004).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating is provided for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day, a 40 percent 
evaluation when absorbent materials must be changed two to 
four times a day, and a maximum 60 percent schedular rating 
for voiding dysfunction with urine leakage requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a (2004).  

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

In this case, service connection has been established for 
residuals of prostate cancer, status post-radical perineal 
prostatectomy.  A 100 percent rating was assigned effective 
from October 25, 2002, and a 0 percent rating was assigned 
effective from March 1, 2003.  In a September 2003 rating 
decision a 40 percent rating was assigned effective from 
March 1, 2003.  

Private medical records show biopsy revealed high-grade 
prostatic intraepithelial neoplasia and prostatic 
adenocarcinoma.  A diagnosis of carcinoma of the prostate was 
apparently first provided in July 2002.  A July 2002 report 
noted it was doubtful that there was any metastatic disease.  
Records show the veteran underwent radical prostatectomy in 
August 2002.  

At his May 2003 VA examination the veteran described problems 
with bladder control which required changing his absorbent 
protection an average of 3 times per day.  He reported he 
experienced nocturia four times per night and that during the 
day he urinated every two hours.  The diagnoses included 
prostate carcinoma, residual leakage requiring three pads per 
day, and total sexual impotence.  It was noted that he had 
not received radiation, hormonal, or any other treatment 
except the surgery in August 2002 for his prostate cancer.  

In statements in support of his claim the veteran asserted, 
in essence, that separate ratings should be assigned for his 
voiding dysfunction, urinary frequency, and for impotence.  
The veteran has asserted that since impotence or dysfunction 
which resulted from the prostatectomy has no listing, it 
should be given a separate rating of 30 percent by analogy 
under Diagnostic Code 7520 which provides for removal of half 
or more of the penis.  At his personal hearing in November 
2004, the veteran testified that he generally used 5 pads 
daily because of his urinary incontinence.

As a preliminary matter, the Board notes an additional, 
specific rating decision proposing a reduction under the 
provisions of 38 C.F.R. § 3.105(e) was not required in this 
case because the April 2003 determination assigning a 
0 percent was not, in fact, a reduction of compensation 
payments currently being made.  See VAOPGCPREC 71-91 (it was 
noted that section 3.105(e) applied where the change in 
evaluation would result in a reduction in the amount of 
compensation currently being paid; where there was no actual 
reduction the claimant was not subjected to economic hardship 
during the course of the appeal and the application of 
section 3.105(e) has no practical utility).

Based upon the evidence of record, the Board finds the 
criteria for a 60 percent rating for residuals of prostate 
cancer, status post-radical perineal prostatectomy, have been 
met.  A VA examination was provided in May 2003, more than 
six months after his surgery.  The report of this examination 
reflects that the veteran reported that he wore protective 
clothing and changed pads three (3) times a day.  The result 
of the findings of that examination was the award of an 
increased 40 percent disability rating in September 2003.  
There is no evidence that subsequent to the veteran's August 
2002 surgery there was any metastasis or requirement for X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure.  The veteran's testimony in November 2004 that he 
then experienced urinary incontinence requiring the use of 5 
or more absorbent pads per day is credible.  Therefore, the 
Board finds that the veteran's testimony regarding the need 
to change absorbent pads 5 times per day warrant a 60 percent 
schedular rating.

Although the veteran claims separate ratings should be 
assigned for his voiding dysfunction, urinary frequency, and 
impotence, such ratings are not possible in this case.  
Separate ratings for voiding dysfunction and urinary 
frequency are prohibited by VA regulation and only the 
predominant disability is to be rated under Diagnostic Code 
7528.  

VA regulations provide that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  A 
separate rating for impotence under Diagnostic Code 7520 by 
analogy to removal of the penis is not warranted because a 
rating under this code contemplates the anatomical removal of 
half or more of the penis.  The veteran's penis was not 
physically altered as a result of the prostatectomy.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an effective date earlier than October 25, 
2002, for service connection for prostate cancer due to 
presumed exposure to Agent Orange, status post-radical 
perineal prostatectomy, is denied.

The appeal for payment of Special Monthly Compensation at a 
level higher than provided by 38 U.S.C.A. § 1114(k) for loss 
of use of a creative organ is dismissed.

Entitlement to a 60 percent rating effective from November 
19, 2004, for the residuals of prostate cancer, status post-
radical perineal prostatectomy, is granted, subject to the 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


